                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,                       )
                                                    )
       Plaintiff,                                   )
v.                                                  )       6:20CR4-1
                                                    )
ARTURO MENDOZA-CARRERA,                             )
                                                    )
      Defendant.                                    )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary.

       IT IS ORDERED that all motions filed on behalf of the defendant, Arturo Mendoza-

Carrera, are DISMISSED.

       SO ORDERED, this WK day of March 2020.




                                             ______________________________
                                             ___________
                                               _      _ ________________
                                                                      _____
                                                                      __
                                             CHRISTOPHER
                                             CHRISTOPHP ER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE
                                                                          JU
                                             SOUTHERN DISTRICT OF GEORGIA
